                                                                         FILED
                                                                  U.S. DISTRICT COURT
                                                                      AUGUSTA DIV.

                       UNITED STATES DISTRICT COURT              20I8DEC I I AMIh27
                      SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION                 CLERl^.-.-Hd^^
                                                                      SO. OiS 1, UF Sa.
UNITED STATES OF AMERICA


              V.                          INDICTMENT NO: l:18-cr-0089


TOMARIO DESHANE THOMAS


                                UNSEALING ORDER


       Upon motion of the United States for an order unsealing the Indictment,

together with any and all process issued thereunder and the motion to seal and order

sealing said documents in the above-styled matter, and good cause appearing

therefore, the investigation of the Defendant has concluded and will not be

compromised by unsealing said documents and that such documents will be provided

to counsel for the Defendant, it is,

      ORDERED that the Government's motion is GRANTED. The Indictment,

returned by the Grand Jury for the Southern District of Georgia on December 7, 2018,

in the above-styled matter, together with any and all process issued thereunder and

the motion to seal and order sealing said documents in the above-styled matter, are

hereby UNSEALED.

      Order entered at Augusta, Georgia, this /1 day of December 2018.



                                       HONORABLE BRIAN K. EPFS
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
